Citation Nr: 0740444	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  03-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome.

2.  Entitlement to service connection for memory loss, due to 
an undiagnosed illness.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for joint and muscle 
pain due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
October 1994.  His report of separation reflects that he 
served in the southwest Asia theatre of operations, and was 
awarded the Combat Action Ribbon.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, in which service connection for Gulf War 
Syndrome, memory loss due to an undiagnosed illness, GERD, 
and joint and muscle pain due to an undiagnosed illness was 
denied.

The veteran testified before the undersigned Veterans Law 
Judge in November 2007.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

In November 2007, the veteran withdrew his appeal of the 
claims for service connection for Gulf War Syndrome, memory 
loss due to an undiagnosed illness, GERD, and joint and 
muscle pain due to an undiagnosed illness.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for service connection for 
Gulf War Syndrome have been met. 38 U.S.C.A. § 7105(b)(2) 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for service connection for 
memory loss due to an undiagnosed illness have been met. 38 
U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.204 (2007).

3.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for service connection for 
GERD have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.204 (2007).
 

4.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for service connection for 
joint and muscle pain due to an undiagnosed illness have been 
met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 38 
C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2003, the veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
August 2003 statement of the case.  This perfected his appeal 
as to his claims for service connection for service 
connection for Gulf War Syndrome, memory loss due to an 
undiagnosed illness, GERD, and joint and muscle pain as an 
undiagnosed illness.  In November 2007, in hearing testimony 
proffered before the Board promulgated a decision on these 
issues, the veteran indicated that he wished to withdraw his 
appeal as to these issues.

A substantive appeal may be withdrawn on the record at a 
hearing by the veteran at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204(b).

As the veteran withdrew his appeal as to the issues of 
service connection for service connection for Gulf War 
Syndrome, memory loss due to an undiagnosed illness, GERD, 
and joint and muscle pain as an undiagnosed illness, there 
remains no allegation of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review these issues.


ORDER

The appeal of the claim of entitlement to service connection 
for Gulf War Syndrome is dismissed.

The appeal of the claim of entitlement to service connection 
for memory loss due to an undiagnosed illness is dismissed.

The appeal of the claim of entitlement to service connection 
for GERD is dismissed.

The appeal of the claim of entitlement to service connection 
for joint and muscle pain due to an undiagnosed illness is 
dismissed.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


